Houghton, J.:
The defendant is an employee of the city of New York, in receipt of a salary of more than twelve dollars per week. The plaintiff holds judgment against him, and obtained the issuance of an execution under the provisions of section 1391 of the Code of Civil Procedure directing application by the city of ten per cent of the defendant’s salary on such judgment. Within a month after the issuance of such execution the defendant filed a petition in bankruptcy and was adjudged a bankrupt. Thereupon the defendant moved to set aside the execution, which motion was granted.
The moving papers do not disclose that the defendant has been discharged in bankruptcy, nor do they show that the bankruptcy court or this court has granted any stay of prosecution of actions against the bankrupt or stayed the collection of the plaintiff’s judgment. A mere adjudication of bankruptcy does not operate to discharge a defendant, nor does it operate as a stay against prosecution of a claim.
If the claim be one from which a discharge in bankruptcy would be a release a stay of prosecution or collection under the provisions of section 11 of the Bankruptcy Act (30 U. S. Stat. at Large, 549) may be obtained on application to the State court. "Until such stay is obtained, however, parties have the right to prosecute action or enforce collection of judgments. (In re Geister, 97 Fed. Rep. 322.) Especially is this so where, as in the present case, the property levied upon is a portion of the current salary of the bankrupt which could not be applied to the payment of his general debts, and which would not pass to his trustee in bankruptcy. Until a stay of collection is obtained the plaintiff has a right to the continuance of his execution and the appropriation on his judgment of ten per cent of the defendant’s salary.
The order appealed from should lie reversed, with ten dollars *70costis and disbursements, and the motion denied, with ten dollars costs, and the execution reinstated.
Ingraham, McLaughlin, Clarke and Scott JJ., concurred.
Order reversed, with ten- dollars costs and disbursements, and motion denied, with ten dollars costs, and execution reinstated.